Citation Nr: 1231418	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to September 26, 2011; and rated as 70 percent disabling effective September 26, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to October 1954, with service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Board hearing at the RO. The requested hearing was scheduled and then rescheduled at the Veteran's request.  He did not report for the rescheduled hearing on August 17, 2010.  He did not assert any reason for missing the hearing or ask that it be rescheduled.  Under these circumstances, the Board must proceed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.704(d) (2011).

Additionally, the Board notes that it issued a decision denying this appeal in November 2010.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, sending the case back to the Board.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood; it is not manifested by total occupational and social impairment.



CONCLUSION OF LAW

Effective February 27, 2008, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated March 2008. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran psychiatric examinations in July 2008 and September 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records, including recent VA clinical records, have also been obtained.  In October 2008, he was notified that the Social Security Administration reported that his treatment records had been destroyed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A VA psychiatry note dated February 2008 recounts the Veteran's history.  He was assigned to type death certificates and had to travel and check body bags.  He remembered one soldier was killed when a mortar hit his bunker and he was found in a fetal position, clutching his rifle.  The Veteran's post service history was also discussed. PTSD was diagnosed in 1994 or 1997.  In the mid-1990's, the Veteran treated with a psychiatrist once every few months.  Currently, he was having more difficulty sleeping and was sweating at night.  A neighbor was a bomber pilot in World War II and they talked of their experiences.  Since then, he had more difficulty sleeping. It brought back memories and nightmares.  He had nightmares of being in a box, like a coffin.  He stated that he kicked a lot in his sleep, like he was trying to get out. He kept the television on with a low sound or the radio with calming music to help him fall asleep.  He would usually fall asleep at 1 or 2 a.m., wake at 3-4 a.m. for the bathroom, and usually go back to sleep until 8-9 a.m. 

The Veteran walked with a cane due to back pain.  His hand tremors were less.  His energy level was described as mediocre.  His interest level was low.  His pleasure level fluctuated.  He had guilt, but not hopelessness.  He was worried about his kidneys.  There were no racing thoughts, impulsivity, or grandiosity.  He had chronic pain in his back, hips, knee and neuropathy, which he rated at 7.  He described re-experiencing symptoms.  He did not sleep in the same bed as his wife because he thrashed around at night and did not want to hit her.  He had nightmares of soldiers standing over him and the smell of rotting flesh.  He occasionally had intrusive recollections.  There was no reliving of the trauma through illusions, hallucinations, or dissociative flashbacks.  Sometimes he had intense psychological distress at exposure to cues.  He avoided thoughts, feelings, or conversations and actual war films.  There was no inability to recall important aspects of the trauma. He did report diminished interest or participation in significant activities, feelings of detachment or estrangement, restricted range of affect, and a sense of a foreshortened future.  Hyperarousal symptoms included sleep difficulty, irritability/anger, concentration difficulty, and hypervigilance.  There was no exaggerated startle response.  Impairment in social functioning was reported. 

On mental status evaluation, the Veteran was noted to be well groomed.  He was oriented to person, place, time, and situation.  His behavior was cooperative.  His speech was coherent, spontaneous, and goal directed with a regular rate; not slow, pressured, or rapid.  His mood was dysphoric, not irritable or sad.  His affect was blunted with some sad talk about Korea.  Thought processes were organized, intact, and logical, with intact abstractions.  Thought associations were organized and intact, not tangential, circumstantial or loose.  Thought content was within normal limits.  There were no auditory or visual hallucinations, paranoia, or delusions.  There was no suicidal or homicidal ideation.  Insight and judgment were intact.  The impression was PTSD and anxiety disorder, not otherwise specified (NOS).  The Global Assessment of Functioning (GAF) score was 52. 

The GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32;  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It must be emphasized that ratings are based on the above criteria and are not based on GAF scores.  However, since they are medical opinions as to the extent of the psychiatric disability, GAF scores are given consideration.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

The Board notes that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The February 2008 VA psychology note shows the Veteran reported difficulty sleeping, which left him very fatigued and more irritable the next day.  He discussed some memories that kept coming back at night.  They were mostly nightmares.  He also had a sense of guilt because he never wrote to the families of the men who died.  He had difficulty sleeping because his mind would not "shut off."  He often had intrusive memories from combat.  Strategies for improving sleep were discussed. 

When the Veteran saw the VA psychologist in March 2008, he reported continued difficulty sleeping, with nightmares and flashbacks.  He said most of his memories from the war recurred at night.  He remembered counting body bags and stacking bodies.  He had a sense of guilt because he never wrote to the families.  He spoke of the importance of venting his feelings and being able to tell someone his thoughts and symptoms.  He reported mood swings throughout the day due to lack of sleep, nightmares, and physical symptoms.  He felt alone and did not like sharing these thoughts with his wife.  He had a depressed mood.  His speech was well organized, coherent, and goal oriented.  He presented a good physical appearance and had good eye contact.  Thought processes were logical and goal oriented.  Thought content and associations were coherent, organized, and reality based. 

The Veteran also saw the VA psychiatrist in March 2008.  His history was reviewed.  He reported that he was "so-so."  He reported more difficulty sleeping, with nightmares and waking up sweating.  He characterized his energy level as lethargic and his interest level as sporadic.  His pleasure level fluctuated.  He still had guilt.  There was no hopelessness.  He worried about his kidneys.  There were no racing thoughts, impulsivity, or grandiosity.  Sleep remained restless.  Pain at a level 8 (out of 10) came from his back, hips, knee and neuropathy.  He re-experienced his stressors in nightmares and occasional intrusive recollections.  He did not relive the trauma as illusions, hallucinations, or dissociative flashbacks.  He sometimes had intense psychological distress at exposure to cues.  He avoided thoughts, feelings, conversations, or actual war films.  There was no inability to recall aspects of the trauma.  He experienced diminished interest or participation in significant activities, feelings of detachment or estrangement, a restricted range of affect, and a sense of a foreshortened future.  Hyperarousal symptoms included sleep difficulty, irritability/anger, concentration difficulty, and hypervigilance.  There was no exaggerated startle response. 

On mental status examination, the Veteran was noted to be well groomed.  He was oriented to person, place, time, and situation.  His behavior was cooperative.  His speech was coherent, spontaneous, and goal directed with a regular rate; not slow, pressured, or rapid.  His mood was depressed, not irritable or sad.  Thought processes were organized, intact, and logical, with intact abstractions.  Thought associations were organized and intact, not tangential, circumstantial or loose.  Thought content was within normal limits.  There were no auditory or visual hallucinations, paranoia, or delusions.  There was no suicidal or homicidal ideation.  Insight and judgment were intact.  The impression was PTSD, anxiety disorder NOS, and depression NOS.  The GAF was 51. 

In a statement dated in April 2008, the Veteran's wife reported that there had been recent changes in his personality and attitude.  He had become more distant and withdrawn.  Depression was more common.  He often sat in his room alone, quiet, and distant.  They slept in separate bedrooms.  He flailed his arms and legs and talked loudly, not making any sense.  He stayed up late at night and was afraid to go to sleep.  He often slept in the early morning hours.  His disturbing memories upset both of them. ` 

VA psychology notes for April, May and June 2008 reflect similar complaints and findings.  The June 2008 note concluded with a GAF of 51. 

The Veteran was afforded a VA psychiatric examination in July 2008.  The claims file was reviewed.  The Veteran's history, including his medical history was discussed in detail.  The Veteran reported symptoms including initial insomnia (nightly), frequent awakening (nightly), nightmares (3-4 times weekly), thrashing about in bed while sleeping (3-4 times weekly), night sweats (almost nightly), intrusive thoughts and feelings of being trapped as in a body bag or box (several times a week).  He had persistent guilt about not writing to the families of deceased soldiers.  He avoided stimuli associated with war.  He had a persistent depressed mood with crying several times a month.  He seldom had episodic disorientation and feelings of not knowing where he was.  There was social withdrawal.  He withdrew into his bedroom and sat alone for over an hour 2 to 3 times a week.  He had daily trouble concentrating on tasks such as reading.  He reported angry outbursts.  He had persistent resentment about instances in which he felt he had been unfairly denied by VA.  The examiner commented that symptoms appeared to be severe.  The Veteran's physical problems included chronic back pain at the 8-10/10 level, which made walking and climbing stairs very difficult.  He also had shaking of the hands and arms.  Family problems were noted. 

On psychiatric examination, the Veteran was seen to be clean and appropriately dressed.  His psychomotor activity was unremarkable.  At times his responses were tangential and circumstantial and he required much redirection.  His attitude was cooperative.  His affect was appropriate.  His mood was anxious.  He was easily distracted.  Thought processes were rambling with circumstantiality and tangentiality.  Thought content reflected ruminations.  There were no delusions or hallucinations.  As to judgment, the Veteran understood the outcome of behavior. As to insight, he understood he had a problem.  Angry outbursts out of proportion to the triggering event were reported.  There was no obsessive or ritualistic behavior. There were no panic attacks.  There was no suicidal or homicidal ideation.  Impulse control was fair and there had been no episodes of violence.  There was a moderate impact on recreational activities.  There was a slight impact on shopping and engaging in sports and exercise.  There was no impact on household chores, toileting, grooming, self feeding, bathing, dressing/undressing, travelling, or driving.  It was noted that the Veteran had diminished interest in recreational activities.  His motivation to engage in social events was reduced and he avoided most social activities.  Remote and recent memories were mildly impaired, while immediate memory was normal.  PTSD symptoms included re-experiencing the traumatic event, persistent avoidance of stimuli, and symptoms of increased arousal. 

The Veteran was diagnosed with chronic PTSD and depressive disorder NOS.  The GAF was 48. The examiner expressed the opinion that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  She indicated that he did have PTSD signs and symptoms resulting in deficiencies in the following areas: judgment, thinking, family relations, work, mood or school.  She gave no examples of impaired judgment.  Examples of impaired thinking included intrusive thoughts and impaired concentration.  Family relationships were impaired by his withdrawal from the family, isolation at home, and tension in relationships secondary to anger issues.  Work would be affected by poor sleep and daytime fatigue affecting concentration and energy levels.  His mood was depressed with emotional distress in response to intrusive memories. 

An August 2008 VA psychiatry note shows the Veteran's history was reviewed.  He complained of feeling withdrawn.  He spent a lot of time sitting in a chair at home.  His mind would wander and he could not concentrate.  He had nightmares.  He reported that his energy, interest, and pleasure levels were low.  He continued to have guilt.  There was no hopelessness.  He worried about his kidneys. There were no racing thoughts, impulsivity, or grandiosity.  Sleep remained restless. Pain at a level 8 came from his back, hips, knee and neuropathy.  His PTSD symptoms included re-experiencing, avoidance/numbing, and hyperarousal.  Social functioning was impaired. 

On mental status examination, the Veteran was seen to be well groomed.  He was oriented to person, place, time, and situation.  His behavior was cooperative.  His speech was coherent.  His mood was depressed and sad.  His affect was blunted. Thought processes had fair organization.  There were some tangential and circumstantial thought associations.  Thought content was within normal limits. There were no auditory or visual hallucinations.  There was no suicidal or homicidal ideation.  Insight and judgment were intact.  The impression was PTSD, anxiety disorder NOS, and depression NOS.  The GAF was 48. 

The Veteran saw a VA psychiatrist in October 2008.  He reported difficulty sleeping and having nightmares once or twice a week.  They were about his experiences and the guys that were gone.  He could not remember their names, but he could remember their faces.  He provided details about digging out dead comrades after a mortar attack.  Talking about war would precipitate memories for him.  He discussed physical problems including renal failure and anemia.  His appetite was okay, but his energy, interest and pleasure levels were low.  He had some guilt.  As to anxiety and worry, he worried about his kidneys.  He had no thoughts of hopelessness, no racing thoughts, no impulsivity, and no grandiosity.  PTSD symptoms included re-experiencing symptoms, avoidance and numbing symptoms, and hyperarousal symptoms.  There was impairment in social functioning. 

Mental status examination showed the Veteran to have fair grooming, being unshaved that day.  He walked with a cane.  He was oriented as to person, place, time, and situation.  He had cooperative behavior and coherent speech.  His mood was sad and depressed, and his affect was blunted.  Thought processes had fair organization.  There were some tangential and circumstantial thought associations. Thought content was within normal limits.  He denied auditory or visual hallucinations.  There was no suicidal or homicidal ideation.  Judgment and insight were intact.  The diagnosis was PTSD, anxiety disorder NOS, and depression NOS. The GAF was 45. 

Later that day, in October 2008, the Veteran was seen by a VA psychologist.  The Veteran reviewed his personal and military history.  He reported a nightmare about being in a body bag and unable to get out.  He was consumed about multiple health concerns and he spent a lot of time going to appointments for himself or his wife.  He expressed his frustration with VA and his stress over his wife's health problems. They explored the ideas of finding pleasurable activities unrelated to health problems.  Energy and motivation lately were lower, but he did exercise in a pool sometimes and enjoyed food and family time.  He reported that talking about his war experiences helped him feel better, because he held it inside for so many years. PTSD symptoms included re-experiencing symptoms, avoidance and numbing symptoms, and hyperarousal symptoms.  There was impairment in social functioning. 

Mental status examination showed the Veteran to have fair grooming.  He was oriented as to person, place, time and situation.  He had cooperative behavior and coherent speech.  His mood was depressed and his affect was blunted.  Thought processes had fair organization.  There were some tangential and circumstantial thought associations.  Thought content was within normal limits.  He denied auditory or visual hallucinations.  There was no suicidal or homicidal ideation. Judgment and insight were intact.  The diagnosis was PTSD and depression NOS. The GAF was 50. 

VA clinical notes show that the Veteran was seen for medical management in January 2009.  On depression screening he reported that for more than half the days in the last two weeks, he had little interest or pleasure in doing things.  He felt down, depressed, or hopeless.  On PTSD screening, he reported that, in the past month, he had nightmares or thought about stressors when he did not want to.  He also reported that he tried hard not to think about it or went out of the way to avoid situations that reminded him of it.  He indicated that he was consistently on guard, watchful, or easily startled.  He felt numb or detached from others, activities or his surroundings. 

The VA clinical notes followed the Veteran through July 2009.  The notes at that time show physical health concerns and do not address active psychiatric symptomatology. 

The most recent private medical record reflects hospitalization in August 2009 for multiple therapies, physical therapy, occupational therapy, gait training, wound care and diabetic care.  The report does not reflect PTSD symptoms. 

An examination was scheduled in November 2009, but the Veteran failed to report. He did not assert any good cause for missing the examination or ask that it be rescheduled. 

In May 2010, the Veteran reported private hospital treatment in November 2008 for various illnesses, in February and March 2009 for his heart, in August 2009 for a pacemaker, in April 2010 for pneumonia, in August 2009 for nursing care, in March 2009 for nursing care and physical therapy, and in August 2009 for nursing care and physical therapy, as well as treatment for heart stents, pacemaker, and renal failure. PTSD symptoms or treatment were not reported.  No hospitalization at the time of the November 2009 examination was reported.  The Veteran concluded, "My PTSD still persists and my hypertension has caused my cardiac condition to worsen. My ability to function has been greatly reduced.  Always in depressed mood and tired."

Pursuant to the Board's September 2011 remand, the Veteran underwent a VA examination on September 26, 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner stated that the Veteran has been diagnosed with multiple psychiatric disabilities; and that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis.  He pointed out that the symptoms of the different disabilities overlap, and that he cannot make such a determination without resorting to mere speculation.  He did state that all the psychiatric disabilities cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  He did not find that the Veteran's symptoms result in total occupational and social impairment.  He noted that the Veteran exhibited a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss (such as forgetting names, directions, and recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and neglect of personal appearance and hygiene.  The examiner found that the Veteran was capable of managing his own financial affairs.  The examiner diagnosed the Veteran with PTSD; an anxiety disorder, NOS; and depression, NOS.  The examiner assigned a GAF score of 48.  

The Board finds that a rating of 70 percent, but no higher, is warranted from February 27, 2008 (the date of receipt of the claim).  The Board notes that the Veteran's disability is not manifested by each of the specified symptoms listed under the criteria for a 70 percent rating.  However, these are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  The Board's analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Instead, the Board notes that both the July 2008 and September 2011 examiners found that the Veteran's psychiatric disabilities cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  Consequently, in giving the benefit of the doubt to the Veteran, the Board finds that a rating of 70 percent, but no higher, is warranted effective February 27, 2008.

The Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against a finding that the Veteran experiences total occupational and social impairment.  The Veteran remains married, though the relationship is becoming strained.  Moreover, both the July 2008 and September 2011 examiner explicitly stated that the Veteran did not suffer from total occupational and social impairment. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 70 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
 

ORDER

A 70 percent rating for PTSD, but no higher, is granted effective February 27, 2008, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


